Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 21 February 1791
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Feb: 21. 1791

Patsy, the little girl Polly and myself have been in good health since you heard last from us. Your silence for the two last weeks, makes us fear that you are not so fortunate. Patsy had just begun to visit the public room, but a very deep snow which fell yesterday and today obliges her to return to her Chamber. During the whole of her confinement, she has scarcely felt the smallest indisposition.—I shall have the pleasure of writing again in a few days at greater length. I am Dear Sir your most aff. Servt.,

Thomas M. Randolph

